Citation Nr: 1760411	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to designated herbicide agents.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from June 1969 to 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought.

The case was remanded to the Agency of Original Jurisdiction in October 2015 for additional development.

The case has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran was not directly exposed and is not presumed to have been exposed to designated herbicide agents during service including while aboard USS Grasp (ARS 24) when deployed to the contiguous waters of the Republic of Vietnam.

2.  The Veteran's diabetes mellitus first manifested greater than one year after active service and was not caused or aggravated by any aspect of service.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Remand Considerations

As noted in the Introduction, the case was remanded to the AOJ in October 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The RO satisfied its duty to notify by way of a letter dated in March 2011.  The RO notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's lay evidence as well as medical records, to include STRs, VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
Service Connection

The Veteran seeks service connection for diabetes mellitus, to include as due to exposure to designated herbicide agents.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.
See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as diabetes mellitus, incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Analysis

In his March 1977 separation examination, the Veteran reoported that his endocrine system was normal.  Otherwise, the Veteran's STRs are silent as to any complaints, treatment, or impressions of diabetes mellitus.

In June 2011, the Veteran submitted a statement, via VA FORM 21-4138.  He indicted that he was first diagnosed with diabetes mellitus in July 2007.  Furthermore, he indicated that this statement functioned as a claim for diabetes mellitus due to service in the Navy (blue water) during Vietnam.

An August 2011 VA ad hoc summary of the Veterans medical problems included diabetes mellitis, with an association date of June 2009.  Therefore, the Veteran has diabetes mellitus and the requirement element of a current disease or disability has been met.  See Holton, supra.  However, the disease did not manifest in service or to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In light of the above negative finding as to presumptive service connection for designated chronic disabilities at issue in this case is whether the Veteran's is entitled to a presumption of service connection for diabetes mellitus due to exposure to designated herbicide agents.  See 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309 (2017).

Presumption of Exposure to Designated Herbicide Agents

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

In Gray v. McDonald, 27 Vet. App. 31 (2015), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's determination that deep water harbors were not inland waterways failed to indicate whether VA had made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Rather, the Court opined that VA had based its designation of Da Nang Harbor on geographical characteristics exclusively, specifically through depth and through ease of access.  VA's designation of Da Nang Harbor did not consider the critical issue of whether actual spraying of herbicide agents occurred there.  In light of this consideration, the Court ordered VA to reevaluate its definition of inland waterways, especially as it applied to Da Nang Harbor.  The Court mandated that VA exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of herbicide exposure.

VA currently defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  As these waterways are distinct from ocean waters and their respective coastal features, service on these waterways is service in the Republic of Vietnam.  Specifically, VA considers inland waterways to end at their mouth or junction to other offshore water features.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to the influence of regular tides.  This definition includes salty and brackish waters situated between rivers and the open ocean.  See Veterans Benefits Manual, M21-1, Part IV, subpart ii.1.H.2.a, b (Nov. 21, 2016).  Based upon these defining characteristic, Da Nang Harbor does not qualify as an inland waterway.

In August 2011, a Joint Services Record Research Center (JSRRC) representative submitted a Coordinator Review.  He reported that a Personnel Information Exchange System (PIES) 019 Request was submitted to the National Personnel Records Center (NPRC) to obtain the Veteran's duty assignment information, which received a response.  The representative noted that that the Veteran submitted copies of deck logs for the USS Grasp (ARS 24) from August 1, 1970 to August 31, 1970 and from October 1, 1970 to October 31, 1970.  Review of these logs, which have been associated with the claims file, shows that the USS Grasp docked in Da Nang Harbor and at Tan My.

As noted by the representative, VA maintains a list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available. The most recent posting on a VA internet site shows the following service by the USS Grasp:  USS Grasp (ARS-24), a salvage ship, conducted salvaging operations on Song Cua Dia River and other inland waters from February 1960 to April 1969. https://vaww.compensation.pension.km.va.gov (last visited in December 18, 2017).  These salvaging operations occurred before the Veteran's active service.  The Veteran's service aboard the USS Grasp, according to the representative, was while the ship was docked in harbors and, at the time of the submission of his claim, the Veteran did not report that he went ashore.  Much to the contrary, the Veteran specifically stated, as noted above, that his present diabetes mellitus is due to "blue water" naval service in the Republic of Vietnam.

Based upon all of the aforementioned findings, the representative indicated that there is no evidence to support a finding that the Veteran was exposed to the designated herbicide Agent Orange during his active service in Vietnam.

In a 2012 Notice of Disagreement, the Veteran wrote that he not only served on a ship in the Republic of Vietnam, but made trips from the ship to the shore to pick up credential materials.  He elucidated that he arrived on shore either by smaller craft or by accessing the larger ships to which the USS Grasp was anchored.  Furthermore, the Veteran contended that the USS Grasp is a listed ship that has been granted presumptive diseases until 1969; however, deck logs reveal that "the time served was much longer than that."

In April 2014, the Veteran submitted a statement, via VA FORM 21-4138.  In pertinent part, he indicated that he was submitting a VA 9 to perfect his appeal.  He also wrote that he he was resubmitting a statement from a former shipmate on the USS Grasp, which "attests" to the fact that they went ashore when anchored in Da Nang Harbor.

In November 2014, an email exchange was submitted.  The exchange itself is dated November 18, 2013.  Mr. J stated that he served on the USS Grasp from April 1970 to March 1972.  He stated during this time, the ship was in both the Saigon and Da Nang Harbors.  He wrote that some ship staff went ashore in Da Nang for both "work and liberty."  Moreover, Mr. J. wrote that he remembered hitchhicking to China Beach and sight seeing,  He also contended that some staff helped to install a weather station at China Beach.  They also showed Vietnamese sailors how to use beaching gear in waters close to China Beach.  Nowhere in his email does Mr. J. state that the Veteran participated in any of these contended landside activities.

Review of treatment records and progress notes fron the Lexington Kentucky Veterans Affairs Medical Center (VAMC) from 2013 to 2015 reveals that the Veteran sought consultation and monitoring of his diabetes mellitus.

The Veteran also submitted a redacted decision by the Board dated in July 2004 in which the Board found that the ship involved in that appeal was anchored in Da Nang harbor and in the context of that Veteran's reports found that the ship was in inland waters.  Board decisions are not precedential.  Moreover, that decision was based on the same navigational and geographic boundaries that were rejected by the Court in Gray and not consistent with the current VA determination of inland waters and the exclusion of harbors such as a Da Nang.

The Board finds that the Veteran was not exposed to herbicide agents on a direct or presumptive basis.  Although the Veteran is competent to report his location and activities while deployed in the Southeast Asia Theater of Operations, his reports of making trips from the USS Grasp to the shore to pick up credential materials and his arrivals on shore either by smaller craft or by accessing the larger ships to which the USS Grasp was anchored, are not credible as they are inconsistent with findings of the JSRRC, and inconsistent with his original contentions regarding his blue water service.  Moreover, although the Veteran specifically asserts that the statements of a former shipmate, Mr. J., "attests" to the Veteran's personal activities on shore in the Republic of Vietnam, such statements offer no such proof or corroboration.  

In reaching the conclusion that presumptive service connection is not warranted, the Board has carefully considered the Veteran's lay assertions; however, the evidence of record does not support the Veteran's contentions.  In short, the Veteran's assertion that his diabetes mellitus was caused by herbicide exposure while in service is inconsistent with other more probative evidence of record.  

See Caluza v. Brown, 7 Vet. App. 498, 511(1995).  In this regard, the Board finds the comprehensive findings of JSRRC-which reference the USS Grasp's ship logs during the Veteran's period of active service; NPRC data; and VA's list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam-to be the most persuasive evidence.  In sum, the most probative evidence of record evidence indicates that the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2017) have not been met.

The Board also notes that there is no evidence of record which would warrant service connection on a direct basis; the Veteran's STRs are silent as to any manifestations of disease, and the Veteran has not provided competent evidence of direct contact with the herbicide agents.  Without an in-service incurrence, direct service connection cannot be granted.  Furthermore, as noted above, no evidence of record indicates that the Veteran's diabetes mellitus manifested to a compensable degree within one year after the Veteran was separated from service or through a "continuity of symptomology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to designated herbicide agents, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


